UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE A. JEREZ,
                                Petitioner,
                                                                         19-CV-2385 (CM)
                    -against-
                                                                    ORDER OF DISMISSAL
 SUPERINTENDENT EARL BELL,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Sing Sing Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging the constitutionality of

his judgment of conviction rendered in the New York Supreme Court, New York County. By

order dated April 2, 2019, the Court directed Petitioner to file an amended petition within sixty

days. That order specified that failure to comply would result in the denial of the petition.

Petitioner has not filed an amended petition. Accordingly, the petition is denied as time-barred.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Because the petition makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Clerk of Court is also directed to docket this as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   June 12, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
